DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ray Berdie on 26 January 2020.
The application has been amended as follows:

Claim 1 is amended to read:
1.	A smart home system, comprising:
a video camera for use in a smart home environment, the video camera including:
an image sensor having a field of view and being configured to capture video within the field of view;
a processor configured to:
detect a state change of the video camera,
wherein the state change comprises a change in one or more settings or modes that are associated with an operation state of the video camera, and
wherein the state change modifies one or more pixel values in the captured video;

detect motion events from the captured video, the motion events being associated with motion of transient objects through the field of view of the image sensor;
identify false positives in the motion events based on in-camera information, the false positives comprising artifacts that occur in the field of view of the image sensor and that are not related to the motion of transient objects; and
generate motion alerts from the captured video, wherein the motion alerts exclude the false positives and the first state change; and
a wireless transceiver configured to wirelessly communicate, via a server system, the captured video to a client device;
the server system including at least one first processor and a first memory storing first programs executable by the at least one first processor, the first programs including a first application configured to:
receive and store the captured video from the video camera;
receive the motion alerts from the video camera;
determine whether an event has occurred, including determining whether motion is detected in the received video;
in response to determining that the event has occurred, identify video corresponding to the event; and
classify the event into at least one classification of a plurality of classifications, the classifications including motion detection and person detection; and

display, on a display of the client device, a user interface for reviewing the video and audio stored by the server system;
enable a user of the client device to define a plurality of zones of interest within the field of view of the displayed video, including a first zone of interest and a second zone of interest;
transmit, to the server system, the zones of interest;
receive, from the server system, information indicative of a plurality of events identified by the server system; and
display within the user interface, for each event of the plurality of events, the at least one classification for the respective event, including displaying an indication of whether the respective event involves one or more of the zones of interest,
wherein for at least one event of the plurality of events, both motion detection and person detection classifications are displayed.

Claim 20 is amended to recite:
20.	A method comprising:
at a video camera in a smart home environment:
capturing video within a field of view of the video camera;
detecting a state change of the video camera,
wherein the state change comprises a change in one or more settings or modes that are associated with an operation state of the video camera, and
wherein the state change modifies one or more pixel values in the captured video;
in response to detecting the state change, suppressing motion processing during the state change;
detecting motion events from the captured video, the motion events being associated with motion of transient objects through the field of view of an image sensor of the video camera;
identifying false positives in the motion events based on in-camera information, the false positives comprising artifacts that occur in the field of view of the image sensor and that are not related to the motion of transient objects; and
generating motion alerts from the captured video, wherein motion alerts exclude the false positives and the state change;
wirelessly communicating, via a server system, the captured video to a client device;
at the server system:
receiving and storing the captured video from the video camera;
receiving the motion alerts from the video camera;
determining whether an event has occurred, including determining whether motion is detected in the received video;
in response to determining that the event has occurred, identifying video and audio corresponding to the event; and
classifying the event into at least one classification of a plurality of classifications, the classifications including motion detection and person detection; and
at the client device:
displaying, on the display of the client device, a user interface for reviewing the video and audio stored by the server system;
enabling a user of the client device to define a plurality of zones of interest within the field of view of the displayed video, including a first zone of interest and a second zone of interest;
transmitting, to the server system, the zones of interest;
receiving, from the server system, information indicative of a plurality of event identified by the server system; and
displaying within the user interface, for each event of the plurality of events, the at least one classification for the respective event, including displaying an indication of whether the respective event involves one or more of the zones of interest,
wherein for at least one event of the plurality of events, both motion detection and person detection classifications are displayed.

Claim 21 is amended to read:
21.	A video camera comprising:
	an image sensor having a field of view and being configured to capture video within the field of view; and
a processor configured to:
detect a state change of the video camera,
wherein the state change comprises a change in one or more settings or modes that are associated with an operation state of the video camera, and
wherein the state change modifies one or more pixel values in the captured video;
in response to detecting the state change, suppress motion processing during the state change;
detect motion events from the captured video, the motion events being associated with motion of transient objects through the field of view of the image sensor;
identify false positives in the motion events based on in-camera information, the false positives comprising artifacts that occur in the field of view of the image sensor and that are not related to the motion of transient objects;
generate motion alerts from the captured video, wherein the motion alerts exclude the false positives and the state change; and
output the motion alerts to a remote system.

Allowable Subject Matter
Claims 1, 3, 5–10, and 13–24 are allowed.
The following is an examiner’s statement of reasons for allowance: The amendments to the independent claims detailing the nature of the state change distinguishes the claims from the closest prior art reference U.S. Patent No. 6,727,938 B1 (“Randall”), in which motion processing is suppressed during a physical pan, tilt, or zoom of the camera.  The amendments also distinguish from the state change being considered a low-power state such as a standby or sleep state in which video is not captured.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 5,243,418 A
U.S. Patent No. 8,723,955 B2
U.S. Patent Application Publication No. 2006/0285843 A1
U.S. Patent Application Publication No. 2018/0324399 A1
U.S. Patent Application Publication No. 2016/0140697 A1
U.S. Patent Application Publication No. 2015/0281622 A1
U.S. Patent Application Publication No. 2014/0285705 A1
U.S. Patent Application Publication No. 2014/0049656 A1
U.S. Patent Application Publication No. 2014/0009671 A1
U.S. Patent Application Publication No. 2013/0194447 A1
U.S. Patent Application Publication No. 2013/0135509 A1
U.S. Patent Application Publication No. 2012/0200762 A1
U.S. Patent Application Publication No. 2011/0063462 A1
U.S. Patent Application Publication No. 2008/0279537 A1
U.S. Patent Application Publication No. 2004/0057715 A1
U.S. Patent Application Publication No. 2003/0142217 A1
U.S. Patent Application Publication No. 2014/0267821 A1
U.S. Patent Application Publication No. 2019/0096206 A1
U.S. Patent Application Publication No. 2019/0311201 A1
U.S. Patent Application Publication No. 2005/0046699 A1
U.S. Patent Application Publication No. 2006/0165386 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487